 

Exhibit 10.3

 



THIS SECOND AMENDED AND RESTATED NOTE AMENDS AND RESTATES IN ITS ENTIRETY THAT
CERTAIN AMENDED AND RESTATED NOTE DATED December 21, 2017 MADE BY BLUEROCK
RESIDENTIAL HOLDINGS, L.P. IN FAVOR OF KEYBANK NATIONAL ASSOCIATION IN THE
ORIGINAL PRINCIPAL AMOUNT OF $32,500,000.00 (the “existing note”)

 

SECOND AMENDED AND RESTATED NOTE

 

$50,000,000.00  March 6, 2020

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay, without
offset or counterclaim, to KEYBANK NATIONAL ASSOCIATION (“Payee”), or order, in
accordance with the terms of that certain Amended and Restated Credit Agreement,
dated as of March 6, 2020, as from time to time in effect, among BLUEROCK
RESIDENTIAL HOLDINGS, L.P., the other Borrowers from time to time party thereto,
Bluerock residential GROWTH REIT, INC., as REIT Guarantor, the Subsidiary
Guarantors from time to time party thereto, KEYBANK NATIONAL ASSOCIATION, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the lesser of the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00), or such amount as may be advanced by the Payee under
the Credit Agreement as one or more Loans with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 





 

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

It is expressly agreed that the indebtedness evidenced by the Existing Note has
not been extinguished or discharged hereby. The Maker agrees that the execution
and delivery of this Note is not intended to, and shall not cause or result in,
a novation with respect to the indebtedness evidenced by the Existing Note.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by Applicable Law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

  

[Remainder of Page Intentionally Left Blank]

 





 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited partnership       By:
Bluerock Residential Growth REIT, Inc., a Maryland corporation, its general
partner      

 

 

      By: /s/ Michael Konig     Name:      Michael Konig     Title:      Chief
Legal Officer and Secretary

   

[Signature Page to Second Amended and Restated Note (KeyBank)]

 





 

 

